Citation Nr: 1707582	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-03 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from July 29, 1974 to October 29, 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) in June 2012 and at a Board videoconference hearing before the undersigned Veterans Law Judge in January 2013.  Transcripts of both hearings are of record.

In September 2013, the Board denied this claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a Joint Motion for Remand, which set aside the September 2013 Board decision and remanded the matter for further adjudication consistent with    the Joint Motion.  The specific determinations made in the Joint Motion will be discussed in further detail below.  

The Board remanded the claim in May 2015 and May 2016 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   


	FINDINGS OF FACT

1.  There is insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressor of military sexual trauma.

2.  The probative, competent evidence does not establish that the Veteran has a psychiatric disorder that is causally or etiologically related to active duty.  


CONCLUSION OF LAW

The requirements for establishing service connection for an acquired psychiatric disorder, to include PTSD, as a result of military sexual trauma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  

The Board initially notes that the parties to the Joint Motion determined that the duty to assist the Veteran in this case had not been satisfied.  Specifically, the parties found that the undersigned did not inform the Veteran during his Board videoconference hearing that he may submit statements from service members,     nor did VA assist the Veteran in obtaining a "basic training yearbook."  

Review of the evidence of record dated prior to the Joint Motion indicates that not only did the Veteran submit lay statements from others attesting to a change in his behavior following his three months of active duty, in response to those statements, which are notably silent for reference to military sexual trauma, the Veteran was sent correspondence in December 2011 specifically asking him whether he could provide a statement from a family member corroborating that he discussed military sexual trauma in service.  In earlier January and April 2008 correspondence, the Veteran was also asked to submit supporting statements from any individuals with whom he may have discussed his reported assault in service.  The Veteran had elsewhere demonstrated actual knowledge of his ability to submit lay statements in support of in-service incurrence, particularly with respect to service members, given his references to identifying individuals in the basic training yearbook who may    be able to help his claims.  To address the concerns raised in the Joint Motion, however, the Board remanded the claim in May 2015 for an attempt to obtain       any basic training yearbook, to notify the Veteran again that he may submit lay statements from service members in support of his claim, and provide him the opportunity to do so. 

In addition to the January 2008, April 2008 and December 2011 correspondence discussed above, compliant VCAA notice that included information regarding the evidence the Veteran could submit to support his claim on the basis of military sexual trauma was provided in July 2014 and May 2015.  For all these reasons, the Board finds that the duty to notify was satisfied in this case.  Development specific to the Joint Motion's determination that VA did not assist the Veteran in obtaining a "basic training yearbook" will be discussed below.  

The Board also finds that the duty to assist has been satisfied.  The Veteran's    service treatment records are on file, as are various post-service medical records,       to include records obtained from the Social Security Administration (SSA).  The Board acknowledges that no medical examination or opinion was obtained in this case.  It finds, however, that no examination or opinion is needed because there is no record of a psychiatric disorder or complaints relative thereto during service or for many years after service, and no credible supporting evidence that the Veteran's alleged in-service stressor occurred to support the diagnoses.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge identified the issues to the Veteran, and the Veteran testified as to the events in service, treatment history and symptomatology.  The Board again notes that the parties to the Joint Motion found that the undersigned did not inform the Veteran during his hearing that he may submit statements from service members.  The Board again notes that the Veteran has demonstrated actual knowledge of his ability to submit lay statements in support of in-service incurrence.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, corrective VCAA notice was provided as requested and VA made efforts to assist the Veteran in obtaining a "basic training yearbook" for Fort Dix, New Jersey, for the period from July 29, 1974, to October 29, 1974.  In regards to the efforts made by VA to obtain the basic training yearbook, a document dated May 19, 2015, which contains the heading JSRRC Review, details the actions taken with respect to this part of the Board's remand instructions.  It notes that on May 19, 2015, a request was sent to U.S. Army Support Activity - Fort Dix, JB MDL Fort Dix, NJ 08640, for information on how to obtain a copy of the Fort Dix Basic Training yearbook for the period of July - October 1974.  It further notes that on May 19, 2015, a response was received from the Information Management Officer IMO/IMA, which stated the following: "The graduation yearbooks that you mention were civilian enterprise products sold through AAFES/PX.  As a result, these books were not required to be archived by the Army.  My only suggestion is to visit eBay or some other military type collector/antique book stores."  The Veteran was notified of these actions in a letter dated May 20, 2015, as instructed by the Board.  The electronic record did not contain either the May 19, 2015, request or the May 19, 2015, response.  

VA then attempted to associate the missing documents as instructed by the Board, but these efforts were unsuccessful.  The claims file was annotated to reflect the actions taken that resulted in a determination that the documents could not be located and the Veteran was notified of such, also as instructed by the Board.  See August 2016 VA Form 21-0820; August 2016 VA Form 21-0961; August 2016 letter to the Veteran.  The specific actions undertaken by VA, of which the Veteran was notified, included several unsuccessful attempts to contact the IMO/IMA office; contacting the Fort Dix base library to determine if they hold the 1974 training year book and being informed that they do not store the books in question and that VA should contact the base museum; and contacting the Fort Dix Base museum, which informed VA that it does carry limited copies of the training year books, but that a check of their inventory found one year book for 1974 and two   for 1975, but that neither included the Veteran's name or photo in any of the three books available.  VA also noted that the Fort Dix base museum reiterated, several times, that in order for the Veteran to successfully locate the year book in question, he must have his class graduation date and that he was not going to find the year books through the AAFES PX, as previously suggested, and that the only place to find these books is on eBay. 

For all these reasons, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries  v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes    that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2016); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

Where a veteran served continuously for 90 days or more during a period of war,   or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially asserts that he has PTSD and depression as a result of a sexual assault that occurred during basic training.  Specifically, he alleges that after injuring his right leg/ankle during calisthenics, he sought treatment at the infirmary, and then was sent to the Army hospital emergency room for x-rays.  He stated that after completing the required forms, he was drugged and sexually assaulted by a doctor at the hospital who gave the pretense of attempting to alleviate the Veteran's symptoms.

The Veteran's service treatment records reflect no complaints or diagnosis of PTSD, anxiety, depression or any other acquired psychiatric disability.  An October 9, 1974, clinical record noted the Veteran was referred with a primary diagnosis of drug abuse for evaluation.  It was noted that he started using opium at the age of 15, and since then his drug habit had expanded to the use of barbiturates, depressants, cocaine, cannabis sativa, psychostimulants, hallucinogens and glue sniffing.  He claimed to smoke marijuana every chance he had.  It was indicated that the stress  of military life was exacerbating his drug problem.  It was recommended he be entered into the rehabilitation program and that he be discharged from active service.  An October 1974 separation examination report indicates that psychiatric clinical evaluation was abnormal for "[i]mproper use of opium, opium alkaloids   and their derivatives; synthetic analgesics with morphine-like effects; barbiturates, hypnotics and sedatives or tranquilizers; cocaine; cannabis sativa; psychostimulants; 
hallucinogenics; and glue...[d]ependence on cannabis sativa."  The Veteran reported frequent trouble sleeping and loss of memory or amnesia, but denied nervous trouble of any sort.  He did not respond to whether he had or had experienced depression or excessive worry.  His October 1974 separation examination report did note a history of questionable trick right knee, but he had no antalgic gait, negative drawer sign,   and negative McMurray testing; he also reported cramps in his legs.  He denied foot problems.  His service treatment records are otherwise negative for any sign or indication for treatment relating to his right leg/ankle during active service.  His DD Form 214 includes a remark that he failed to meet established physical standards (no disability). 

Post-service evidence of record includes VA and private treatment records, to include records obtained from the SSA.  

A July 1977 report from the Maine Medical Center noted the Veteran's complaint of feeling depressed and that he has been drinking heavily the past three years.  An October 1977 report noted he had a recent suicide attempt with sleeping pills. 

An August 1977 Augusta Mental Health Institute report noted the Veteran's complaint of being depressed and wanting help with his drug abuse.  He related that his drug use started prior to his active service and during his active service he used "just about anything I could get my hands on" (e.g., morphine, heroin, barbiturates, downers). 

An August 2, 1977, VA treatment record noted the Veteran was seeking hospitalization because he was taking a lot of illicit drugs at home and he was afraid of getting into trouble by keeping up that habit.  He related he was off drugs when he went into the Army, but the supply in the Army was "plentiful" and he started on them again (emphasis added).  He was hospitalized from September 2, 1977 to September 29, 1977, for substance abuse.  At presentation, he was overheard stating that the reason he was seeking admission was because he had no place to stay.  It was noted that "he did say the right things" and was admitted.  During his hospitalization, he was entered into intrusive group therapy.  After being confronted, he admitted the only reason he was staying in the hospital was to obtain 100 percent service-connected disability for his excessive use of drugs, believing that due to his service experience with drugs he was "messed up."  He also admitted to using drugs prior to his active service. 

SSA records include a March 1990 treatment record from Westbrook Community Hospital wherein the Veteran gave a history of use of several types of drugs.  The assessment was chemical dependency on narcotics, with past abuse of multiple substances, and adjustment disorder with anxiety prevalent. 

VA treatment records dated in April 1990 note a valid Minnesota Multiphasic Personality Inventory (MMPI) test revealed prominent features of anxiety and depressive symptoms with compulsivity.  The Veteran was hospitalized from April 11, 1990 to May 1, 1990 for prescription drug abuse. 

A March 1992 VA treatment record noted the Veteran was admitted to the detox unit for alcohol and heroin abuse.  He provided a history of his substance abuse, indicating that he began drinking alcohol at the age of 14 or 15.  His drug use  began in his teen years, beginning with marijuana, and progressing to diet pills    and barbiturates. 

An April 2005 VA treatment record provided an assessment of depression/anxiety, stable.  An October 2005 PTSD screen test was negative.  In an October 2005  primary care report, the Veteran reported being sexually assaulted in the military.     In a December 2006 mental health report, the Veteran reported mental health difficulties since his active service, relating he was sexually assaulted in service      and hid the assault from everyone.  The Veteran thereafter filed the claim for service connection that is the subject of the current appeal in January 2008, at which time he reported he was raped in an emergency room at Fort Dix while under anesthesia. 

In an April 2008 stressor statement, the Veteran reported he went to the emergency room at Fort Dix to have his right ankle looked at.  He filled out the initial paper work, went outside to get some air, and talked to a doctor on a bench.  The doctor offered to give him something for the pain and took him to a room where he was given an injection and he lost consciousness.  Upon waking up, he thought he was raped.  The listed date of the event was August 1973. 

A June 2008 VA primary care report noted the Veteran's complaint of depression and anxiety.  A November 2008 mental health report noted the Veteran's complaint of being very depressed.  He reported he has PTSD from being drugged and raped in service.  In an April 2009 report, the Veteran again reported he encountered a doctor at Fort Dix that administered a drug and he lost consciousness.  When he woke up, he noticed sperm on his clothing and left and went back to the barracks.  While taking a shower, another solder noticed his genitalia was red and accused him of sexual activity.  He denied ever reporting the incident.  He related that a friend advised him that if he said he was addicted to drugs, he would be discharged, and so that is what he did.  A May 2009 report provided an assessment of chronic social anxiety and depression.  A November 2009 mental health report noted the Veteran's complaint of feeling down most days due to his military sexual trauma in boot camp.  It was noted by the psychologist that the Veteran's described symptoms during the interview that sounded like PTSD. 

In a March 2010 lay statement from the Veteran's brother, it was stated that the Veteran's attitude and personality changed after his active service, including isolating himself from others. 

The Veteran testified at a June 2012 DRO hearing that he was given a shot by the doctor at Fort Dix for his right ankle, and afterwards he went back to the barracks to take a shower.  One of the soldiers pointed out his genitals were red and inflamed, and the Veteran knew then someone had done something to him.  He also testified that he received advice from a friend in service of ways to receive an early discharge, and so he used one of the options provided.  He stated he has been depressed and secluded himself since his discharge. 

At the January 2013 Board videoconference hearing, the Veteran testified that he twisted his right leg during calisthenics.  He stated he went to the infirmary, where he was for about 1 1/2 hours, then was sent to the emergency room for an x-ray.  He stated that no one was working in the emergency room, so he went outside to get some fresh air, where he met a doctor who took him back inside to examine his leg.  He stated the doctor gave him a shot and he was placed in an air cast.  He stated     he went right back to the barracks and took a shower.  Another soldier questioned whether he had been ejaculating in the shower because his genitals were inflamed.  He testified that the doctor had to have played with him, and he got in a fight with the other soldier.  He denied ever reporting the incident to anyone. 

At this juncture, the Board notes that the Joint Motion determined that the Veteran specifically sought VA assistance in obtaining his "basic training yearbook" in an effort to identify fellow service members who may recall the incident in the shower after he alleged he had been sexually assaulted.  As discussed in further detail above, all efforts on VA's behalf to assist the Veteran in obtaining a copy of the yearbook have been unsuccessful and the Veteran was informed in detail of those efforts and the advice given by the facilities VA had contacted regarding how he could obtain a copy for himself.  There is no indication that the Veteran has been able to obtain a copy of the yearbook.  Nor has the Veteran provided statements from any of the service members whom he appeared to recall since the Board issued its now-vacated September 2013 decision, despite the fact that he has now been informed on several occasions through correspondence from VA, as well as through the findings in the Joint Motion, that he could.  

In fact, the only additional statements added to the record since the now-vacated September 2013 Board decision include several statements received in August 2014 and one statement received in August 2015, all from the Veteran.  

In the August 2014 statements, which are very difficult to decipher, the Veteran appears to be reiterating his alleged stressor incident and to be indicating that he knew all along that he was drugged and that he wished VA would get him that year book and the matter would be settled.  In the August 2015 statement, the Veteran indicated that he did not know what else to do and could not find any information.  

As there is no competent evidence of a psychiatric disorder diagnosed in service or     a psychosis within one year following the Veteran's October 1974 discharge from active duty service, competent evidence linking the current condition with service     is required to establish service connection.  However, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, claimed as due to military sexual trauma.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied 523 U.S. 1046 (1998).  In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf   of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton     v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Board has carefully considered the Veteran's assertions in this matter, but ultimately concludes that such assertions are not persuasive or credible.  While the Veteran contends that he initially sought treatment at the Army hospital at Fort Dix for an injury to his right leg/ankle, there is no evidence in the service treatment records for treatment or complaints concerning the right ankle or foot.  There is a notation of questionable trick right knee, but physical examination revealed no abnormality.  Notably, post-service VA and private treatment records include multiple reports that his drug use during active service was because drugs were "plentiful", and that he used "just about anything I could get my hands on".  There is no indication that such substance and drug abuse was due to a military stressor, but was instead a continuation of his substance and drug use that existed prior to his active service, as reflected in post-service VA and private treatment records and by his accounts. 

Interestingly, VA and private treatment records, while documenting the Veteran's complaints of depression and anxiety, show no reference to being sexually assaulted in the military until an October 2005 VA primary care report.  The Board finds the absence of any mention of the alleged stressor until October 2005 to be significant because the Veteran had previously sought treatment for multiple ailments, and was quite focused on obtaining 100 percent compensation during his 1977 hospitalization.  It is unlikely that he would not have mentioned such incident in some form so as to support his claim at that time.  

The Board also finds significant that when the Veteran first mentioned the military sexual trauma, no specific details were provided.  Further, in an April 2008 stressor statement, he reported he lost consciousness and upon waking up, he thought he was raped.  However, in an April 2009 report, he reported that after losing consciousness and waking up, he noticed sperm on his clothing and then went back to the barracks.  At the June 2012 DRO hearing, he testified that he went back to the barracks after the injection to take a shower, and after another soldier pointed out his genitals were red and inflamed, he knew then that someone had done something to him.  The stressor report itself has changed from his initial report of military sexual trauma, to a detailed account of how the sexual trauma occurred, with differing accounts of when he noticed/suspected he was sexually assaulted. 

In addition, his testimony suggests that the entire incident occurred in the space      of about an hour.  Thus, he presented to the emergency room, where no one was working at the time; went outside where he met the doctor; went back inside for treatment; was rendered unconscious, regained consciousness, and immediately went back to the barracks and took a shower, notwithstanding the fact that he reports he was placed in an air cast and was on crutches.  Such is unlikely.            See Madden, 125 F.3d at 1481 (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics        and its relationship to other items of evidence).

Moreover, his initial allegation was that this incident occurred in August 1973,     yet he was not in service until 1974.  Also, the record reflects a lack of veracity at times.  For example, the September 1977 hospitalization notes he "said all the right things" to get admitted to the hospital for substance abuse treatment, yet finally admitted the only reason he was staying at the hospital was to obtain 100 percent service-connected compensation.  He stated he never asked anything from VA,    yet he actually did file a claim for service connection for drug and alcohol abuse      in 1977 and a claim for pension in 1992.  He has also had significant substance abuse problems, which included hallucinations in 1977 and notations in 1992 that he hallucinated while using, was paranoid and he had a "vision from his higher power" that encouraged him to seek treatment.  Such notations raise a serious question as to the reliability of his recollections. 

In short, the record reflects inconsistencies in the stressor reports from the initial statement of military sexual trauma to a detailed account of how the sexual trauma occurred and differing accounts of when he noticed/suspected he was sexually assaulted.  The Veteran provided inaccurate information during his hospitalization    in 1977 for purposes of personal gain, and has shown a disregard for laws in the past with his extensive use of illegal substances and trafficking in such (as noted in a December 2006 VA treatment report).  He contends he lied about using drugs to military personnel in service so he could be discharged, yet admitted extensive use    in service to treating clinicians.  Moreover, he first reported this in-service incident   in approximately 2005, more than 30 years after his service, and after a history of heavy substance abuse, experiencing hallucinations and a "vision", and experiencing symptoms of paranoia.  He has indicated the incident occurred in August 1973, but he was not in service at that time.  Further, the Veteran's report of a completely empty emergency room and being drugged, assaulted, and regaining consciousness all in the space of about an hour, then returning to the barracks and showering immediately despite having been placed in an air cast, seems improbable.  For the reasons noted above, the Board finds the Veteran's assertions concerning his claimed stressor are simply not credible.  Caluza, 7 Vet. App. at 511 (The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain 
extent, bad character.); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written, the lack of contemporaneous medical records ,and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence). 

While the Veteran believes that he has a psychiatric disorder that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of a psychiatric disorder are matters not capable of lay observation, and require medical expertise      to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his psychiatric disorder(s) is not competent medical evidence.  

The Board has also considered the statement from the Veteran's brother, but notes the statement was rendered decades after the Veteran's service and does not provide observations of the Veteran during service.  The Board finds the records more contemporaneous to service to be more probative.  See Buchanan, 451 F.3d at 1336-1337 (the significant time delay between the affiants' observations and the date on which the statements were written is a factor that the Board can consider and weigh against a veteran's lay evidence).

In summary, the Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran's claimed in-service stressor occurred.   Although the November 2009 VA psychologist noted the symptoms described by the Veteran during the interview sounded like PTSD, the Board does not find this speculative diagnosis probative in the absence of a credible or confirmed stressor.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon 
an inaccurate factual premise has no probative value).  Likewise, any medical opinion linking a diagnosis of PTSD or other psychiatric disorder such as depressive disorder, anxiety disorder, or adjustment disorder, to his claimed   stressor has no probative value.  Id.

Thus, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection is denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD as a result of military sexual trauma, is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


